Application by the appellant for a writ of error coram nobis to vacate, on the *714ground of ineffective assistance of appellate counsel, a decision and order on motion of this Court dated December 24, 2002 dismissing an appeal from a purported judgment of the Supreme Court, Kings County, rendered December 18, 2001.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Mastro, Rivera and Krausman, JJ., concur.